           Case 1:19-cv-02729-PGG Document 49 Filed 07/23/20 Page 1 of 2



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                              Direct Number: (212) 326-8338
                                                                                                  mwlampe@jonesday.com




                                                  July 23, 2020


VIA ECF

Hon. Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

   Re: Estle et al. v. International Business Machines Corp., No. 1:19-cv-02729-PGG (S.D.N.Y)

Dear Judge Gardephe:

        I write on behalf of Defendant International Business Machines Corp. and in response to
Plaintiffs’ July 20, 2020 Notice of Supplemental Authority (Dkt. 48). In the Notice, Plaintiffs
contend that Bostock v. Clayton County, 140 S. Ct. 1731 (2020) supports their opposition to
IBM’s Motion to Dismiss (Dkts. 39 & 40). Plaintiffs’ position is incorrect.

        In Bostock, the Supreme Court addressed whether Title VII of the Civil Rights Act of
1964, see 42 U.S.C. § 2000e–2(a)(1), prohibits employers from firing employees who are gay or
transgendered. The instant matter, however, does not involve the scope of Title VII. Rather,
Plaintiffs contend that their arbitration agreements’ collective action waivers are invalid under
the Older Workers Benefit Protection Act (“OWBPA”), 29 U.S.C. § 626. In response, IBM
asked the Court to dismiss Plaintiffs’ Complaint because the U.S. Supreme Court’s decision in
14 Penn Plaza LLC v. Pyett, 556 U.S. 247 (2009), and the plain terms of the OWBPA and of the
Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et. seq., foreclose their
claim. Among other things, IBM showed that the Supreme Court has interpreted the OWBPA
“right or claim” language at issue here, concluding that it encompasses only “substantive
right[s],” not procedural mechanisms for pursuing substantive rights. 14 Penn Plaza, 556 U.S. at
259. Further, relying on the ADEA’s clear terms, IBM demonstrated that Congress did not
incorporate into that statute the separate Fair Labor Standards Act provisions upon which
Plaintiffs now seek to rely. Bostock does not address these issues, or any other presented in
IBM’s Motion, and it does not undercut IBM’s positions.

        To the contrary, if anything, Bostock supports IBM’s Motion by reaffirming the
interpretive approach that 14 Penn Plaza took with the OWBPA. In Bostock, the Supreme Court
reminded that courts should interpret statues based upon their “plain terms.” Bostock, 140 S. Ct.
at 1738. That is precisely what the Supreme Court did over a decade ago in 14 Penn Plaza. It



AMS TERDAM  ATL ANTA  BEIJING  BOS TO N  BRISBANE  BRUSSEL S  CHICAGO  CLEVEL AND  COLUMBUS  DALL AS  DETROIT
DUBAI  DÜSSELDORF  FRANKFUR T  HONG KONG  HOUS TON  IRVINE  LO NDON  LOS ANGELES  MADRID  MELBOURNE
MEXICO CIT Y  MIAMI  MIL AN  MINNEAPOLIS  MOSCOW  MUNICH  NEW YORK  PARIS  PER TH  PITTSBURGH  SAN DIEGO
SAN FRANCISCO  SÃO PAULO  SAUDI ARABIA  SHANGHAI  SILICON VALLEY  SINGAPORE  S YDNEY  TAIPEI  TOKYO  WASHINGTON
         Case 1:19-cv-02729-PGG Document 49 Filed 07/23/20 Page 2 of 2




Hon. Paul G. Gardephe
July 23, 2020
Page 2


reached its conclusion that the OWBPA’s “right or claim” language is limited to substantive
rights by examining that phrase in context of the statute as a whole. See 14 Penn Plaza, 556 U.S.
at 259 (assessing the terms of 29 U.S.C. § 626(f)(1) in light of the terms of 29 U.S.C.
§ 626(f)(1)(C)). The Supreme Court’s holding as to the meaning of the phrase is and remains
controlling, as IBM demonstrated in its Motion to Dismiss, and it is not something that Plaintiffs
may dismiss as an “extratextual consideration[]” (Dkt. 48 at 1).

                                                 Very truly yours,

                                                 /s/ Matthew W. Lampe

                                                 Matthew W. Lampe



cc: All counsel of record (by ECF)
